      Case 1:20-cv-00885-PGG-SLC Document 31 Filed 05/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DERRICK STEWART, on behalf of himself, FLSA
Collective and the Class,

                                Plaintiff,
                                                       CIVIL ACTION NO.: 20 Civ. 885 (PGG) (SLC)
         against
                                                           ORDER SCHEDULING INITIAL CASE
                                                             MANAGEMENT CONFERENCE
HUDSON HALL LLC, d/b/a MERCADO LITTLE SPAIN,
et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Initial Conference scheduled for Thursday, June 25, 2020, at 10:00 am will now be

held by telephone. The parties are directed to call the Court’s conference line at the scheduled

time: 866-390-1828, access code 3809799. All parties who intend to speak during the call must

use a landline or phone with equivalent quality. On receipt of this order, each party is directed

to ensure that all other parties on the case are aware of the conference date and time.



Dated:             New York, New York
                   May 26, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
